                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

TERRY L. ENGEL,

                       Plaintiff,                           Case No. 17-13595
v

COMMISSIONER OF SOCIAL SECURITY,                            Honorable Thomas L. Ludington

                  Defendant.
__________________________________________/

        ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
    RECOMMENDATION, DENYING DEFENDANT’S MOTION FOR SUMMARY
      JUDGMENT, GRANTING PLAINTIFF’S MOTION FOR REMAND, AND
              REMANDING THE CASE TO COMMISSIONER
       Plaintiff Terry Engel brings this action for review of a final decision of the Commissioner

of Social Security (“Commissioner”) denying his application for disability insurance benefits.

Plaintiff alleges that his disability began on May 1, 2014, at the age of 43. (R. at 135.) In his

December 11, 2014 disability report, he lists several conditions (coronary artery disease (CAD)

and heart attacks) that limit his ability to work. (R. at 164.) His application was denied on March

16, 2015. (R. at 61-71.)

       On April 2, 2015, Plaintiff requested a hearing by an Administrative Law Judge (“ALJ”).

(R. at 84-85.) On September 30, 2016, ALJ Paul W. Jones held a hearing, at which Plaintiff and a

vocational expert (VE), Zach Matthews, testified. (R. at 33-60.) ALJ Jones issued an opinion on

October 27, 2016, which determined that Plaintiff was not disabled within the meaning of the

Social Security Act. (R. at 17-32.) On November 21, 2016, Plaintiff submitted a request for review

of the hearing decision/order. (R. at 134.) However, on September 18, 2017, the Appeals Council

denied Plaintiff’s request for review. (R. at 1-6.) Thus, ALJ Jones’s decision became the

Commissioner’s final decision.
        On November 3, 2017, Plaintiff commenced this action for judicial review. ECF No. 1.

The matter was referred to Magistrate Judge Anthony P. Patti. Plaintiff filed a motion for remand

pursuant to Sentence Four of 42 U.S.C. 405(g) and the Commissioner filed a motion for summary

judgment. ECF No. 17, 21. On February 13, 2019, Judge Patti issued a report, recommending that

Plaintiff’s motion for remand be granted, that Defendant’s motion be denied, and that the matter

be remanded to the Commissioner for action consistent with his report. ECF No. 23. Defendant

filed timely objections on February 27, 2019. ECF No. 24.

                                                 I.

        In making his decision that Plaintiff was not disabled, the ALJ considered the assessment

by Dr. Kure, Plaintiff’s treating physician. Among other conclusions, Dr. Kure determined that

Plaintiff could walk two city blocks without rest or severe pain and could stand or walk for about

two hours in an eight-hour work day with normal breaks. (R. at 403.) He also determined that

Plaintiff could never carry ten, twenty, or fifty pounds in a competitive work environment. (Id. at

404).

        The ALJ discussed Dr. Kure’s assessment with Plaintiff during the hearing.

        Q. [ALJ] He says – he’s given me a statement here, a medical source statement, gave to
        Mr. Marutiak. He says you can -- in an eight-hour day, working day, you could stand or
        walk for about two hours. Do you agree with Dr. Cure on that one?
        A. [Plaintiff] I could stand or –
        Q. Stand or walk for about two hours out of an eight-hour workday.
        A. There is no way I could walk, not for two hours straight even standing.
        Q. He said some other things in here, but he says you can never lift ten pounds. Is that
        true?
        A. I mean, I can physically lift more than that.
        Q. Yes, I mean, your –
        A. Like if I have to carry in dog food, that’s, what, a 25-pound bag –
        Q. Yes.

                                                -2-
       A. – I generally leave it for my kids to carry in.
       Q. Right.
       A. But if I have to, I can get it in, and then I just have to sit down for a half-hour and
       catch my breath, and –
       Q. But it’s not true that you never lift ten pounds?
       A. I don’t think so, no. I mean, a gallon of milk weighs what, four or five pounds? I don’t
       know.
       Q. They always tell me it weighs eight pounds. I don’t know.
       A. Eight pounds? There you go. Yeah, I don’t know. Yeah, I can lift a gallon of milk.
(R. at 55-56.)

       Within his assessment of Plaintiff’s RFC, the ALJ only gave “some weight” to Dr. Kure’s

assessment. The ALJ explained

       Although the treating physician, I give some weight to the assessment of Dr. Kure.
       First, the determination and issues of whether claimant is disabled are reserved to
       the commissioner. Second, the treatment records and the follow up office visit
       reports from other treating physicians do not support the severity of limitations as
       opined by Dr. Kure. (See Exhibits 2F, 9F, and 12F).

       Additionally, on August 2, 2016, Dr. Kure prepared a cardiac medical source
       statement (MSS). The report indicated that claimant…could walk two blocks
       without rest or severe pain. He could sit for four hours, and stand and walk for about
       two hours without the need to shift positions or take unscheduled breaks. Claimant
       could lift less than ten pounds…Again, although the treating physician, I give some
       weight to the assessment of Dr. Kure. Contrary to Dr. Kure’s assessment, claimant
       admitted at the hearing that he could lift more than ten pounds. He testified that he
       could sometimes bring a bag of dog food home. He could lift a gallon of milk.
       Additionally, contrary to Dr. Kure’s assessment, claimant testified that he could not
       stand or walk for two hours straight. The adopted residual functional capacity
       adequately accommodates claimant’s limitations to the extent supported by the
       medical evidence, including the treatment records.

(R. at 24–25).

       Judge Patti determined that the ALJ had erred when he applied Dr. Kure’s assessment. ECF

No. 23. 20 C.F.R. §404.157(c) provides, “Unless we [the Commission] give a treating source’s

medical opinion controlling weight…we consider all of the following factors in deciding the



                                                -3-
weight we give to any medical opinion.” The factors considered are the examining relationship,

the treatment relationship, supportability, consistency, specialization, and other factors. See 20

C.F.R. §404.157(c). Judge Patti found that the ALJ had mischaracterized “Plaintiff’s testimony

about lifting and/or carrying that materially undermines one of the ALJ’s two supportability and/or

consistency reasons for discounting Dr. Kure’s cardiac MSS.” ECF No. 23 at 17–18. Accordingly,

Judge Patti recommended that Plaintiff’s case be remanded. Id.

                                                II.

                                                A.

       When reviewing a case under 42 U.S.C. § 405(g), the Court must affirm the

Commissioner’s conclusions “absent a determination that the Commissioner has failed to apply

the correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citations omitted).

Substantial evidence is “such evidence as a reasonable mind might accept as adequate to support

a conclusion.” Id. (citation omitted).

       Under the Social Security Act (“The Act”), a claimant is entitled to disability benefits if he

can demonstrate that he is in fact disabled. Colvin v. Barnhart, 475 F.3d 727, 730 (6th Cir. 2007).

Disability is defined by the Act as an “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. §§ 404.1505, 416.05. A plaintiff carries the

burden of establishing that he meets this definition. 42 U.S.C. §§ 423(d)(5)(A); see also Dragon

v. Comm’r of Soc. Sec., 470 F. App’x 454, 459 (6th Cir. 2012).




                                               -4-
       Corresponding federal regulations outline a five-step sequential process to determine

whether an individual qualifies as disabled:

       First, the claimant must demonstrate that he has not engaged in substantial gainful
       activity during the period of disability. Second, the claimant must show that he
       suffers from a severe medically determinable physical or mental impairment. Third,
       if the claimant shows that his impairment meets or medically equals one of the
       impairments listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed disabled.
       Fourth, the ALJ determines whether, based on the claimant’s residual functional
       capacity, the claimant can perform his past relevant work, in which case the
       claimant is not disabled. Fifth, the ALJ determines whether, based on the claimant’s
       residual functional capacity, as well as his age, education, and work experience, the
       claimant can make an adjustment to other work, in which case the claimant is not
       disabled.


Courter v. Comm’r of Soc. Sec., 479 F. App’x 713, 719 (6th Cir. 2012) (quoting Wilson v. Comm’r

of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004)). Through Step Four, the plaintiff bears the burden

of proving the existence and severity of limitations caused by his impairments and the fact that he

is precluded from performing his past relevant work. At Step Five, the burden shifts to the

Commissioner to identify a significant number of jobs in the economy that accommodate the

claimant’s residual functional capacity (determined at step four) and vocational profile. See Bowen

v. Yuckert, 482 U.S. 137, 146 n. 5 (1987).

                                                B.

       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

Magistrate Judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the Magistrate Judge; the Court may not act solely on the


                                               -5-
basis of a Magistrate Judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the Magistrate Judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

           Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F.Supp.2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                  III.

           Defendant raises two objections to the report and recommendation, which will be addressed

in turn.

                                                   A.

           First, Defendant contends that the ALJ “reasonably found an inconsistency between

Plaintiff’s testimony about his ability to lift and treating physician Dr. Kure’s opinion about that

issue.” ECF No. 24 at 1. Dr. Kure determined that Plaintiff could never “lift and carry in a



                                                  -6-
competitive work situation” ten, twenty, or fifty pounds. (R. at 404.) At the hearing, Plaintiff, in

attempting to respond to the ALJ’s questions, explained that he could lift a 25-pound bag of dog

food, but that after doing so he would “have to sit down for a half-hour and catch [his] breath.” (R.

at 55.) Plaintiff’s statement from the hearing does not, however, contradict Dr. Kure’s assessment

because Dr. Kure represented by contrast that Plaintiff could not lift and carry such weight “in a

competitive work situation.” (R. at 404) (emphasis added). That is, Plaintiff’s assertion that he

could lift 25 pounds, but would require thirty minutes of rest, does not squarely contradict Dr.

Kure’s assertion that he could never lift and carry such weight in a competitive work situation.

Judging from Plaintiff’s statement, he could lift such a weight incidentally and with time to

recover, but not as a frequent task in a routine work environment.

       The same is true regarding Plaintiff’s statement about being capable of lifting a gallon of

milk. The ALJ asked him

       Q. But it’s not true that you never lift ten pounds?
       A. I don’t think so, no. I mean, a gallon of milk weighs what, four or five pounds? I don’t
       know.
       Q. They always tell me it weighs eight pounds. I don’t know.

       A. Eight pounds? There you go. Yeah, I don’t know. Yeah, I can lift a gallon of milk.

(R. at 55-56.) The ALJ’s double negative, “not true that you never lift ten pounds”, stated in the

positive was asking Plaintiff whether he had ever lifted ten pounds. Plaintiff’s response (stated in

the positive) was that he thought he had lifted ten pounds before.

       Plaintiff’s statement is not inconsistent with Dr. Kure’s assessment. Dr. Kure determined

that Plaintiff could not lift and carry ten or more pounds in a competitive work environment. The

ALJ’s question was whether Plaintiff ever lifted ten pounds. Again, there is a difference between

the ALJ’s question and Dr. Kure’s statement. The distinction is significant because it was on this


                                                -7-
basis that the ALJ determined that there was an inconsistency between Dr. Kure’s assessment and

Plaintiff’s statement. When examined more closely, the statements are not inconsistent.

                                                  B.

        Second, Defendant contends that “the ALJ properly evaluated Plaintiff’s ability to stand

and walk.” ECF No. 24 at 3. However, the issue is not whether the ALJ properly evaluated

Plaintiff’s ability, but instead, whether the ALJ gave proper weight to Dr. Kure’s assessment. In

his assessment, Dr. Kure answered the following questions:

        As a result of your patient’s impairments, estimate your patient’s functional limitations if

        your patient were placed in a competitive work situation.

              a. How many city blocks can your patient walk without rest or severe pain?

              b. Please indicate how long your patient can sit and stand/walk total in an 8-hour

                 working day (with normal breaks):

(R. at 403) (emphasis and bold in original). In response to the first question, Dr. Kure stated that

Plaintiff could walk two city blocks. In response to the second question, Dr. Kure indicated that

Plaintiff could stand or walk “less than 2 hours” and “about 2 hours.” He also indicated that

Plaintiff could sit for “about 4 hours.” (R. at 403).

        During the hearing, the ALJ asked Plaintiff the following:

        Q. [Dr. Kure] says you can -- in an eight-hour day, working day, you could stand or walk
        for about two hours. Do you agree with Dr. Cure on that one?
        A. I could stand or –

        Q. Stand or walk for about two hours out of an eight-hour workday.

        A. There is no way I could walk, not for two hours straight even standing.

(R. at 55.)




                                                 -8-
       Plaintiff’s response to the ALJ’s questions indicate that he misunderstood the ALJ’s

question. The ALJ asked Plaintiff if he could stand or walk for two hours during an eight-hour

work day. The ALJ did not ask Plaintiff whether he could walk for two hours straight or stand for

two hours continuously. However, Plaintiff emphatically responded that there was “no way [he]

could walk, not for two hours straight…” Clearly Plaintiff thought the ALJ was asking him whether

he could walk or stand for two hours without interruption or sitting. This differs from the ALJ’s

actual question (and Dr. Kure’s assessment) in which he was asking whether Plaintiff could walk

or stand for two hours total in the span of eight hours. Accordingly, Plaintiff’s response is not

inconsistent with Dr. Kure’s assessment.

                                                 C.

       The ALJ discounted Dr. Kure’s assessment because of what he perceived as inconsistencies

between Dr. Kure’s assessment and Plaintiff’s statements during the hearing. As explained above,

Plaintiff’s statements were not inconsistent or at least not necessarily inconsistent with Dr. Kure’s

assessment. The ALJ should not have discounted the assessment on that basis.

       The ALJ also discounted Dr. Kure’s assessment because “the treatment records and the

follow up visit reports from other treating physicians do not support the severity of limitations as

opined by Dr. Kure (See Exhibits 2F, 9F, and 12F).” (R. at 24.) However, besides a general

reference to three exhibits, the ALJ did not explain how the opinions of the other treating

physicians contradicted Dr. Kure’s assessment.

       In summary, the ALJ should not have discounted Dr. Kure’s assessment on the perceived

inconsistencies between the assessment and Plaintiff’s testimony. Additionally, it is unclear how

the opinion from the other treating physicians contradicted Dr. Kure’s assessment and whether it

would be correct to discount Dr. Kure’s assessment on this basis alone.



                                                -9-
                                                IV.

       Accordingly, it is ORDERED that Defendant’s objections, ECF No. 24, are

OVERRULED.

       It is further ORDERED that Judge Patti’s report and recommendation, ECF No. 23, is

ADOPTED.

       It is further ORDERED that Plaintiff’s motion for remand, ECF No. 17, is GRANTED.

       It is further ORDERED that Defendant’s motion for summary judgment, ECF No. 21, is

DENIED.

       It is further ORDERED that Plaintiff’s complaint is remanded to the Commissioner of

Social Security for a determination consistent with this order.

                                                             s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge
Dated: March 20, 2019




                                               - 10 -
